PER CURIAM.
The former wife appeals from a modified final judgment of dissolution of marriage, which was entered following remand of the cause from this court. See Rey v. Rey, 598 So.2d 141 (Fla. 5th DCA 1992).
We find the trial court erred in not awarding the wife any portion of her trial and appellate attorney’s fees, which is inconsistent with the majority holding in Rey. Otherwise, we affirm the trial court’s modified final judgment.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DAUKSCH, COBB and GRIFFIN, JJ., concur.